Citation Nr: 1617006	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  10-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to January 11, 2013, and in excess of 30 percent thereafter.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1980 to September 1983, from December 1983 to January 1985, and from January 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which awarded service connection for bilateral pes planus and assigned a noncompensable evaluation for that disability, effective August 21, 2006-the date he filed for service connection.  The Veteran timely appealed that assigned evaluation.  During the appeal period, in a January 2013 rating decision, the Veteran's bilateral pes planus was increased to 30 percent disabling, effective January 11, 2013-the date of his most recent VA examination.  

The Board has taken jurisdiction over the claim for TDIU in light of Rice v. Shinseki, 22 Vet. App. 447 (2009).

In his July 2010 substantive appeal, VA Form 9, the Veteran requested a Board hearing in Washington, DC; later, the Veteran clarified that he wished to have a videoconference hearing before the Board.  The Board remanded this case in April 2014 in order to schedule him for a videoconference hearing.  The Veteran withdrew his request for a Board hearing in May 2014.  The case has been returned to the Board at this time for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A review of the Veteran's most recent October 2015 VA examination of his lumbar spine disability reveals that he was receiving pain management treatment with a Dr. Bruno at Huntington Valley.  The Veteran has complained of pain associated with his bilateral pes planus, and it is unclear to the Board at this time whether the Huntington Valley records with Dr. Bruno would be potentially relevant to the increased evaluation claim for bilateral pes planus.  However, given that they are potentially relevant records addressing the severity of the Veteran's bilateral pes planus, the Board finds that a remand is necessary in order to obtain those records.  Also, the AOJ should additionally obtain any relevant VA treatment records since January 2016.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran's last VA examination of his bilateral pes planus was in January 2013.  The Veteran's representative stated in a December 2015 informal hearing presentation that the Veteran "contends he warrants an increased evaluation for his service connected pes planus and asserts his condition has become worse since the January 11, 2013, VA examination."  

There are no private treatment records addressing the Veteran's bilateral pes planus since January 2013 in the claims file; as noted above, the Veteran's bilateral pes planus may be being treated by Dr. Bruno through pain management, although the record is not clear as to that point.  

Likewise, the Veteran's VA treatment records with the Philadelphia VA Medical Center through January 2016 do not demonstrate any treatment for the Veteran's bilateral pes planus since his January 2013 VA examination; incidentally, the Veteran reported in his January 2016 VA psychiatric examination that he stopped seeking treatment with VA after 2012 because he "just couldn't take it anymore."  

Given the lack of records of treatment of the Veteran's pes planus, from which no inference can be drawn as to worsening, and the assertion through his representative that his bilateral pes planus has worsened since his last VA examination; a remand for a new examination is necessary.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Finally, respecting the TDIU claim, that claim is intertwined with the above remanded claim for increased evaluation for bilateral pes planus; therefore it is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).\

Notwithstanding that fact, the Board has reviewed the most recent January 2016 VA psychiatric examination regarding the Veteran's service-connected PTSD.  That examiner's report does not discuss the functional impact of the Veteran's psychiatric disability on his occupation or employability.  Thus, during the remand, the AOJ should obtain an addendum from that VA examiner which adequately addresses the functional impact of the Veteran's psychiatric disability, particularly as to his occupational functioning and employability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Philadelphia VA Medical Center, or any other VA medical facility that may have treated the Veteran's bilateral pes planus, since January 2016 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral pes planus, which is not already of record, to include pain management by Dr. Bruno at Huntington Valley.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his bilateral pes planus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file, the VA examiner must conduct a bilateral pes planus DBQ examination of the Veteran.  Additionally, the examiner should identify all symptomatology associated with the Veteran's bilateral pes planus and should specifically discuss the following: 

(a) Whether the Veteran's symptoms are mild, and his symptomatology is relieved by built-up shoe or arch support; 
(b) Whether his symptoms are moderate, with weightbearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet; 
(c) Whether his symptoms are severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities; or, 
(d) Whether his symptoms are pronounced, with marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Send the claims file to the previous January 2016 VA psychiatric examiner-or, if that examiner is unavailable, to an equally qualified examiner-in order to obtain an addendum respecting the Veteran's functional impairment in light of his psychiatric symptomatology.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, readjudicate the Veteran's claims for increased evaluation for bilateral pes planus and entitlement to TDIU.  If the benefits sought on appeal are not granted in full, furnish to the Veteran and his representative a supplemental statement of the case and allow the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

(CONTINUED ON NEXT PAGE)
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

